Citation Nr: 1530631	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  15-02 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION

The Veteran served on active duty from July 14, 1958 to August 26, 1958.  He died in January 2011, and the appellant is his widow. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

The Board acknowledges that on an October 2012 VA Form 9, filed prior to a notice of disagreement or issuance of a statement of the case (SOC), the appellant requested a Travel Board hearing.  However, in the VA Form 9 filed in December 2014 following issuance of the SOC, it was specifically indicated that no hearing was desired.  Therefore, the earlier hearing request is considered withdrawn.  38 C.F.R. § 20.704.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran died in January 2011; the immediate cause of death was congestive heart failure.

2.  The Veteran did not have any service-connected disabilities at the time of his death.

3.  The Veteran did not have Vietnam service.

4.  There is no competent evidence of a causal connection between the congestive heart failure and military service, and there is no competent and credible evidence suggesting that the Veteran's death was due to or the result of service or service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 1310, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to notify and assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).

Here, compliant VCAA notice was provided to the appellant on her claim in August and December 2011 letters.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified including service treatment records (STRs), private records, and the Veteran's death certificate.  In addition,   the appellant has submitted lay evidence, copies of newspaper articles, and    internet research in support of her claim.  The Board acknowledges that the appellant's representative has requested remand in order to obtain potentially outstanding service records relating to service in Vietnam, to include records     from the appropriate adjutant general.  However, as the documents submitted to support the purported Vietnam service lack any credibility, as will be discussed in detail below, the Board finds remand to attempt to verify the Veteran's purported service would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet.App. 540, 546 (1991) (remand is unnecessary where it would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the claimant).

Additionally, a medical opinion was not obtained in this case.  However, such additional development is not required.  There is simply no competent evidence of record even suggesting that the Veteran's death from congestive heart failure was the result of a disability of service origin.  See 38 U.S.C.A. § 5103A(a); see also DeLaRosa v. Peake, 515 F.3d 1319 (Fed.Cir.2008).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  

II.  Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. 

When a veteran dies from a service-connected disability, the veteran's surviving spouse may be awarded dependency and indemnity compensation.  38 U.S.C.A. § 1310.  A death will be considered to result from a service-connected disability     when the evidence establishes that disability that is causally related to service either caused, or contributed substantially or materially to the Veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312. 

For a disability of service origin to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312. 

Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id. 

Following a careful review of the record, the Board finds that service connection is not warranted for the cause of the Veteran's death.  According to the Veteran's death certificate, the immediate cause of his death on January 15, 2011 was congestive heart failure.  No other conditions were listed as causing or contributing to death.  At the time of death, service connection was not in effect for any disability.  

The appellant in this case claims that her husband, the Veteran, died in January 2011 from a heart condition that is related to his active service.  Specifically, she asserts the congestive heart failure that caused his death is related to a period of service as a pilot in Vietnam from February 1968 to November 1971, during which he was exposed to herbicides and other hazardous materials.  

The claimed period of Vietnam service has not been verified through official sources despite multiple attempts by the Agency of Original Jurisdiction (AOJ).  While the appellant has submitted various certificates of awards in an attempt to establish      the Veteran's claimed period of Vietnam service, the Board finds such documents lack authenticity and are not credible evidence.  For example, in addition to misspellings of the words "united" and "battalion" (the latter spelled "battilion"      on more than one certificate, suggesting the same person prepared both certificates despite presumed issuance at different times), a question surrounds the proper signatory (the President of the United States on the Veteran's Air Medal certificate versus the Secretary of the Army or other service department on others).  Moreover, the Board points out that the Air Medal certificate was purportedly issued on September 30, 1969, over two years prior to the last day of the claimed period of service noted on the certificate, November 15, 1971.  Clearly, the Veteran could    not be awarded an Air Medal for actions during a period of service that had not yet occurred.  Additionally, the Air Medal certificate notes that the Veteran's claimed period of service began on February 9, 1969, and cites to his heroism during aerial flight on September 12, 1969, during the battle of Pleiku province; however, research reveals that the attack on Pleiku occurred in 1965, over four years prior.

The appellant has also submitted a printout from a website of the Veterans History Project with the American Folklife Center of the Library of Congress purporting to establish the Veteran's service in Vietnam.  Notwithstanding the fact that there is no record of the source of that information and nothing to suggest that the information provided was verified, the Board notes that the account indicates that the Veteran was drafted into service in Vietnam and served with the Air Force.  However, the appellant's own statements and the seemingly fraudulent certificates offered in support of the claim indicate that the Veteran's claimed Vietnam service was with the Army, and not the Air Force.  The Board also finds it entirely suspect that, in addition to the purported Air Medal and Hazardous Service certificates for the Veteran's service, copies of blank certificates relating to other more recent periods of service were submitted, suggesting the completed certificates are imposters and merely were filled in with various unverified and potentially fraudulent information.  Finally, the Board finds it highly unlikely that, after being discharged pursuant to medical board proceedings by the Air Force in August 1958 as physically unfit for active duty due to ear problems including conductive deafness, the Veteran would have been subsequently accepted for active service in 1968, or at any time, to serve as a pilot.

The appellant has also submitted copies of newspaper articles and a "book" or "story" written by the Veteran and the appellant purporting to establish the Veteran's service in Vietnam.  Again, there is nothing to suggest that any information printed in the newspaper articles came from any official source or    was otherwise verified, and the "story" is clearly a personal account offered by the Veteran.  The Board also finds the information provided in both the newspaper article and the "book," including the reports that the Veteran served as a helicopter pilot in Vietnam, served three tours of duty in Vietnam, and was shot down four times, to be patently incredible, particularly in light of the inability of the service department to find any indication of the claimed service and the evidence that the Veteran was discharged from earlier service pursuant to a medical board for ear-related problems.  

Accordingly, the Board finds that the documents provided by the appellant in an attempt to establish the Veteran's service during the Vietnam era and in Vietnam lack credibility.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence). Indeed, such documents raise the question of intentional misrepresentation of information provided during the course of a claim.  See 38 C.F.R. § 3.901 (An act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent statement concerning any claim for benefits under any of the laws administered by VA constitutes fraud).  

Regardless, there is no competent and credible evidence that any disability of service origin caused or substantially contributed to the Veteran's death, nor is   there any competent and credible evidence that the Veteran served in Vietnam and had presumed exposure to herbicides.  While the appellant may genuinely believe that the Veteran served in Vietnam and that his death was related to his military service, she is not competent, as a lay person, to relate the Veteran's death to service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Clyburn v. West, 12 Vet. App. 296, 301 (1999).  Additionally, the record shows that the appellant and Veteran were not married until 1994, prior to which they were both married to other individuals until 1991 and 1993, and there is no indication that the appellant had any personal knowledge of any claimed Vietnam service beyond what may have been reported to her by the Veteran. 

In conclusion, the Board finds the evidence submitted in an attempt to establish the Veteran's service in Vietnam lacks credibility, and that the only verified service occurred from July 14, 1958 to August 26, 1958, well before the Vietnam era.  Further, the appellant does not contend and the evidence does not suggest that the Veteran's death is in any way related to his verified 44 days of active service in 1958.  Accordingly, the preponderance of the probative evidence is against the claim for service connection for the cause of the Veteran's death and the appeal is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.   See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for the cause of the Veteran's death is denied.



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

















Department of Veterans Affairs


